UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1747


MELVIN P. WHITE, JR.,

                     Plaintiff - Appellant,

              v.

UNITED STATES INTERNAL REVENUE SERVICE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Louise W. Flanagan, District Judge. (2:19-cv-00009-FL)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin P. White, Jr., Appellant Pro Se. Gilbert Steven Rothenberg, Senior Attorney, Julie
Ciamporcero Avetta, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin P. White, Jr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915(e)(2)(B)

(2012) his complaint in which he sought a refund of income taxes and sought relief

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. White v. U.S. Internal Revenue Serv.,

No. 2:19-cv-00009-FL (E.D.N.C. June 7, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2